Citation Nr: 1014885	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a foot disability, 
claimed as "bad feet."

6.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease and 
asbestosis.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision that, in 
pertinent part, denied service connection for PTSD; for 
coronary artery disease, status-post myocardial infarction; 
for an eye disability; for a back disability; and for a foot 
disability, claimed as "bad feet."  The Veteran timely 
appealed.

These matters also come to the Board on appeal from a 
December 2004 rating decision that denied service connection 
for a lung disability, to include chronic obstructive 
pulmonary disease and asbestosis; and from a December 2007 
rating decision that denied entitlement to TDIU benefits.  
The Veteran timely appealed.

The Veteran failed to appear for a hearing before RO 
personnel in July 2009, and failed to appear for a hearing 
before a Veterans Law Judge at the RO that was scheduled for 
February 11, 2010.

In October 2009, the RO granted service connection for a 
major depressive disorder and anxiety disorder, to include 
sleepwalking and depression, effective June 14, 2000; staged 
ratings were assigned.  As the record reflects no 
disagreement with either the initial staged ratings or the 
effective date assigned, it appears that the RO's grant of 
service connection has resolved that matter, and it is no 
longer before the Board.

The issues of service connection for a lung disability, to 
include chronic obstructive pulmonary disease and asbestosis; 
and entitlement to TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors during his 
military service are not combat-related, and have not been 
corroborated by service records or other credible supporting 
evidence.

2.  A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has coronary artery 
disease, status-post myocardial infarction, that is related 
to active duty; arteriosclerosis was not exhibited within the 
first post-service year.  

3.  A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has an eye disability that 
is related to active duty; glaucoma was not exhibited within 
the first post-service year. 

4.  A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has a back disability that 
is related to active duty; arthritis of the spine was not 
exhibited within the first post-service year.  

5.  A clear preponderance of the evidence weighs against a 
finding that the Veteran currently has a foot disability, 
claimed as "bad feet," that is related to active duty. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.309 
(2009).

2.  Coronary artery disease, status-post myocardial 
infarction, was not incurred or aggravated in service; and 
arteriosclerosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2009).

3.  An eye disability was not incurred or aggravated in 
service; and glaucoma may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2009).

4.  A back disability was not incurred or aggravated in 
service; and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2009).

5.  A foot disability, claimed as "bad feet," was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through March 2001, March 2006, and January 2007 letters, the 
RO notified the Veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with certain claims decided on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed coronary artery disease, status-post myocardial 
infarction; for a back disability; and for a foot disability, 
claimed as "bad feet."  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that any of these disabilities may be related to 
service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects other than a healed right 
wrist fracture which was not considered disabling.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service treatment records contain no findings of PTSD, or of 
any psychiatric disability.

A VA patient screening for PTSD was positive in September 
1999.  VA progress notes, dated in October 2004, reflect that 
the Veteran reported nightmares and intrusive thoughts 
related to experiences in military service.  The diagnosis at 
that time was rule out PTSD.

The Board notes that the Veteran, in this case, had been 
clinically diagnosed with PTSD with depression in 2006, and 
had undergone active treatment since then.  Records show 
exacerbation of PTSD symptoms in August 2007.  Although one 
clinician attributed the Veteran's PTSD to "military sexual 
trauma" as reported by the Veteran, the Board finds that the 
claim for service connection for PTSD fails because another 
essential criterion-credible evidence that the claimed 
stressor actually occurred-has not been met.  

Even assuming, without deciding, that the Veteran has a 
diagnosis of PTSD rendered in accordance with DSM-IV, the 
Board notes that none of the in-service stressors described 
by the Veteran involved combat.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

Specifically, the Veteran has reported that while working 
aboard the U.S.S. Los Alamos (AFDB-7) in or about June 1966, 
he witnessed a fellow shipmate being killed by undoing bolts 
on a pressurized plate of steel, which flew off and struck 
the shipmate in the head area and chest.  Following the 
incident, the Veteran reported having nightmares and sleep 
walking.

The Veteran also reported that he had been raped in 1966 by a 
British sailor while on a train going to Glasgow in Scotland.

The Veteran also reported that, while working on and around 
the flight deck aboard the U.S.S. Forrestal (CVA-59) from 
July 1968 to June 1969, he reportedly witnessed several 
planes going over board, and shipmates being hit by 
propellers.  He also reported that, following the fire aboard 
the U.S.S. Forrestal (CVA-59), all personnel aboard the ship 
were given the task of clean-up; and he discovered burnt skin 
of remains of those killed in the fire that was stuck to 
steel walls.  The Veteran reported to sick call with 
complaints of sleep walking, and was diagnosed with nervous 
tension.  

Here, however, none of the Veteran's claimed in-service 
stressful experiences has been corroborated by service 
records or by other credible supporting evidence.  A history 
report of the U.S.S. Forrestal (CVA-59) reflects that the 
tragic fire struck in July 1967, and that the ship underwent 
extensive repairs through April 1968-i.e., prior to the 
Veteran's assigned ship duty.

In October 2007, the RO submitted a Personnel Information 
Exchange System (PIES) request to the Naval Historical Center 
for a 1966 command history for the U.S.S. Los Alamos (AFDB-
7), and attempted to coordinate with the National Archives 
and Records Administration (NARA) for the ship's 1966 deck 
logs.  The response indicated that neither deck logs nor a 
command history for 1966 were maintained, and that 
verification of the stressor would require full name of the 
casualty.

A November 2007 examiner reviewed the Veteran's claims file, 
and noted that the Veteran had been exposed to traumatic 
episodes while in Scotland, which still traumatized him.  The 
examiner made no findings as to any behavioral changes 
following the alleged in-service assault in 1966.

In February 2009, the RO concluded that the Veteran's alleged 
stressor of being raped in 1966 could not be researched in 
the U.S. Army Joint Services Records Research Center (JSRRC) 
database; nor did a review of the Veteran's personnel file 
reveal any changes in his duty performance that might support 
the contentions.  The lack of clear detail and facts also has 
made it impossible to do the research to support the 
Veteran's claim.

In essence, the Veteran has not provided sufficient detail of 
alleged stressors, or the name of any individual killed.  Nor 
has the Veteran provided any statements from former service 
comrades or others, or identified any other sources of 
information, that would corroborate any of the alleged in-
service stressful experiences.  

The Veteran has had a number of opportunities to provide more 
details concerning his claimed in-service stressors-to 
include in response to the August 2009 SSOC (which noted no 
verifiable stressors)-but has not done so.  Under these 
circumstances, any attempt to independently verify the 
occurrence of the Veteran's claimed in-service stressors is 
not warranted.  

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD, and no basis for undertaking any further development on 
this element of the claim.  

The Board notes that the report of the March 2009 VA 
examination included Axis I diagnoses of major depressive 
disorder, severe; and anxiety disorder, not otherwise 
specified (features of generalized anxiety disorder and 
PTSD).  
Based on the evidence of record and examination of the 
veteran, the March 2009 examiner opined that the Veteran's 
current mental conditions were due to or a result of his in-
service complaints of sleepwalking and nervous tension.  
Service connection has been established for the Veteran's 
major depressive disorder and anxiety disorder.

Accordingly, notwithstanding the Veteran's assertions, the 
competent evidence weighs against a finding that the 
Veteran's current PTSD is linked to his military service.  
Hence, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Coronary Artery Disease, Status-Post Myocardial 
Infarction

The Veteran contends that his coronary artery disease, 
status-post myocardial infarction, had its onset in service.

Service treatment records do not reflect any findings or 
complaints of coronary artery disease or cardiac problems.

There is no evidence of arteriosclerosis manifested to a 
compensable degree within the first post-service year, to 
warrant service connection on the basis of presumptions 
referable to chronic diseases.

Records first show a diagnosis of acute myocardial infarction 
in January 2000; and include additional diagnoses of chest 
pain, ischemic heart disease, coronary artery disease, 
unstable angina, and rule out myocardial infarction. A VA 
staff physician listed the following as significant cardiac 
risk factors for the Veteran:  nicotine use, strong family 
history, and hyperlipidemia.  Again, the Veteran was not on 
active service at the time of the incident.  

The report of VA examination in November 2007 includes a 
diagnosis of coronary artery disease.  The examiner noted 
that the Veteran has a history of a sudden endomyocardial 
infarction with normal coronaries and catheterization in 
2000.  There were no subsequent events, and wall motion was 
normal.
  
While the Veteran is competent to describe any cardiac 
problems that occurred in service, his claim is contradicted 
by contemporaneous service treatment records reflecting no 
injury or treatment of heart disease or trauma during 
service.  Moreover, there is no convincing, competent 
evidence establishing a continuity of symptomotology of 
coronary artery disease following military service.  

A clear preponderance of the evidence is against a finding 
that the Veteran has coronary artery disease, status-post 
myocardial infarction, that either had its onset during 
service or is related to his active service.  Thus, service 
connection for coronary artery disease, status-post 
myocardial infarction, is not warranted.



C.  Eye Disability

In this case, the Veteran contends that his current eye 
disability is a residual of the flash burns to each of his 
eyes that occurred in service.  The Veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records reflect that the Veteran did incur 
flash burns to both eyes on several occasions while welding 
as a pipefitter in service.  At the time of the Veteran's 
separation examination in April 1969, no eye disability was 
found.

There is no evidence of glaucoma (as an organic disease of 
the nervous system) manifested to a compensable degree within 
the first post-service year, to warrant service connection on 
the basis of presumptions referable to chronic diseases.

The post-service treatment records, dated nearly three 
decades later in May 2000, include assessments of glaucoma 
suspect; clinical emmetropia with presbyopia of both eyes; 
and mild retinal vascular changes, secondary to 
hyperlipidemia and history of recent myocardial infarction.  
The Veteran reported feeling that his eyes have been getting 
worse at distant and near vision, since he had been out of 
service; and reported his military duties as a welder and his 
in-service flash burns.  In May 2004, the Veteran reported 
having more floaters in each eye after the myocardial 
infarction.  He also reported more dizziness.  In May 2006, 
the Veteran underwent direct browpexy, secondary to 
respiratory problems.

In June 2007, the Veteran was again considered a glaucoma 
suspect because visual fields revealed possible defects of 
the right eye greater than the left eye, although reliability 
was very poor.  In July 2007, the Veteran's visual acuity was 
20/25 for the right eye and 20/20 for the left eye.

In July 2008, a VA optometrist considered a primary diagnosis 
of mild glaucoma suspect by disc asymmetry, previous history 
of being followed as a glaucoma suspect, normal visual field 
in January 2008; and a secondary diagnosis of hyperopic 
astigmatism/presbyopia.

During a VA examination in April 2009, the Veteran reported 
having welding burns from flashes for many years while in 
service.  He also sustained multiple foreign bodies to his 
eyes which were removed without residual.  The examiner noted 
that the Veteran had been tagged a glaucoma suspect because 
of a cup-to-disk disparity.  He also had a family history of 
glaucoma.  On examination, visual acuity, corrected, was 
20/20 near and 20/25 far for the right eye; and 20/20 near 
and 20/25 minus 1 far for the left eye.  The diagnoses were 
glaucoma suspect; status-post brow repair bilaterally with 
drainage area in left brow; and refractive error and 
presbyopia.  The VA examiner reviewed the claims file, and 
noted that the Veteran did not have glaucoma-only cup-to-
disk disparity.  The examiner noted that glaucoma, generally, 
is not caused by welding burns; and opined that the Veteran's 
condition is not caused by or a result of his military 
service.

In essence, the VA examiner concluded that the Veteran's 
current eye disability did not owe its etiology to service; 
and that there was no nexus between his current eye 
disability and service, to include in-service flash burns of 
both eyes from welding.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The April 2009 examiner reviewed the entire claims file and 
noted that the Veteran currently does not have glaucoma.  The 
VA opinion is factually accurate, fully articulated, and 
contains sound reasoning.  There is no opinion to the 
contrary.

Accordingly, the Board finds the April 2009 VA opinion to be 
probative on the question of nexus.

Moreover, under 38 C.F.R. § 3.303(c), congenital or 
developmental abnormalities, and refractive error of the eye, 
are not considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As presbyopia is a refractive error, that 
condition is not a "disease" or "injury" for the purposes 
of service connection.  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

While the Veteran is competent to describe the flash burns to 
his eyes that occurred in service, he is not competent to 
attribute current eye pathology to those burns, and his 
contentions are outweighed by the service treatment records 
at separation which contain no mention of an eye disability, 
by the lack of treatment for an eye disability for many years 
after service, and by the April 2009 VA medical opinion.

A clear preponderance of the evidence is against a finding 
that the Veteran has an eye disability that either had its 
onset during service or is related to his active service.  
Thus, service connection for an eye disability is not 
warranted.

D.  Back Disability

The Veteran contends that his back disability had its onset 
in service.

Service treatment records do not reflect any findings or 
complaints of back pain or trauma.  No disability of the 
Veteran's spine was found at the time of his separation 
examination in April 1969.

There is no evidence of arthritis of the spine manifested to 
a compensable degree within the first post-service year, to 
warrant service connection on the basis of presumptions 
referable to chronic diseases.

Thereafter, many years passed without any medically 
documented continuity of symptoms.  While a continuity of 
symptomatology does not have to be medically documented, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that a settlement report of the Veteran's 
worker compensation claim reflects that the Veteran had 
injured his back and right hand in November 1990, while 
removing a hot water heater.  His back treatment included two 
fusions in 1992.

VA progress notes, dated in July 1998, reflect complaints of 
low back pain since many years following a work-related 
injury.  In October 1998, the Veteran underwent a lumbar 
epidural steroid injection.

Private treatment records, dated in November 1998, reflect 
that the Veteran was regularly seen by Kenneth J. Gold, M.D., 
since September 1996; and that he was on permanent disability 
for his back, and was disabled psychiatrically as well.

Records show that the Veteran underwent additional spinal 
injections in 1999, 2000, 2003, and 2005.  MRI scans taken in 
December 2005 reveal mild degenerative changes without 
significant central or neural foraminal stenosis. Additional 
treatment records include assessments of early-to-mild 
osteopenia of the lumbar spine and left hip in April 2007, 
and chronic back pain in June 2007.

During a November 2007 VA examination, the Veteran reported 
that he first hurt his back in the military and that 
subsequently he has had long-standing inoperable back pain 
problems.  The examiner diagnosed back pain and neck pain, 
for which the Veteran required a potent analgesic, impairing 
his ability to be employed due to 
impact on judgment as well as fine motor skills.

VA progress notes, dated in February 2008, reflect a 
subjective notation of low back pain since 1966 from 
military, but no specific injury was cited.  The assessment 
was chronic low back pain with complaints of radicular pain.  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  There are no contemporaneous service treatment 
records reflecting injury, complaints or treatment of back 
pain during service.  The spine was normal at service 
discharge and when the Veteran first received post service 
treatment for back problems after service he attributed the 
problem to postservice work-related injury.  

While the Veteran is competent to describe what he observes, 
he, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that the current back 
disability is related to service or a service-connected 
disability) because he has not been shown to have the 
requisite medical expertise.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

A clear preponderance of the evidence is against a finding 
that the Veteran has a back disability that either had its 
onset during service or is related to his active service.  
Thus, service connection for a back disability is not 
warranted.

E.  Foot Disability

The Veteran contends that his foot disability had its onset 
in service.

Service treatment records do not reflect any findings or 
complaints of foot pain or trauma.  No disability of either 
foot was found at the time of the Veteran's separation 
examination in April 1969.

Moreover, as noted above, many years passed without any 
medically documented continuity of symptoms.  While a 
continuity of symptomatology does not have to be medically 
documented, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, 230 F.3d at 1333.  

VA treatment records, dated in June 1999, include X-rays of 
the Veteran's feet revealing mild diffuse degenerative 
changes, bilateral heel spurs, and a prominent hallux valgus 
deformity of the right foot.  In May 2000, the Veteran 
underwent a right foot bunionectomy.  Additional right foot 
surgery was performed in June 2000 because of the Veteran's 
hallux abducto valgus deformity and hammer toe of the second 
digit.  In May 2003, the Veteran underwent total excision of 
dystrophic toenail of the right foot.  In September 2003, the 
Veteran reported that the nail bed healed, and there was no 
return of nail plate.  At that time he reported that the left 
hallux had been injured in service with nail spicule 
formation.

The report of a November 2007 VA general medical examination 
reveals that the Veteran could walk 30 feet, and stand for 5 
to 10 minutes.  The examiner noted that the Veteran lost his 
equilibrium at times because of decreased sensation in his 
left lower extremity, and had fallen.  No foot disability was 
documented.
 
As noted above, the Veteran is competent to describe any foot 
pain that occurred in service; however, his claim is 
contradicted by contemporaneous service treatment records 
reflecting no injury or complaints or treatment of foot pain 
during service.  Nor is there convincing, competent evidence 
establishing a continuity of symptomotology of foot pain 
following military service.  

A clear preponderance of the evidence is against a finding 
that the Veteran has a foot disability, claimed as "bad 
feet," that either had its onset during service or is 
related to his active service.  Thus, service connection for 
a foot disability is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for coronary artery disease, status-post 
myocardial infarction, is denied.

Service connection for an eye disability, to include 
glaucoma, is denied.

Service connection for a back disability is denied.

Service connection for a foot disability, claimed as "bad 
feet," is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Lung Disability

The Veteran contends that his current respiratory problems 
are a result of his exposure to asbestos and welding fumes in 
service.  He is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The evidence reflects that the Veteran was exposed to 
asbestos while he worked as a welder and pipe fitter aboard 
U.S. naval ships in service.  In March 1999, the Veteran 
reported that the asbestos was in rolls and was used to wrap 
the pipes. The Board also notes that the Veteran has a 
history as a smoker.

A VA examiner in June 2004 did not see any strong evidence of 
asbestosis on computed tomography scans of the Veteran's 
chest.  There did not appear to be an interstitial process in 
the lung bases, and no pleural calcifications were 
identified.  Pulmonary function testing revealed a moderate 
obstructive ventilatory defect.  The examiner found that the 
Veteran's chronic obstructive pulmonary disease was not due 
to asbestosis, and that there was no evidence of pulmonary 
asbestosis or asbestosis-related pleural disease.

During a November 2007 VA examination, the Veteran reported 
that exposure to fumes from welding while in service had 
impaired his breathing.  The examiner noted that the Veteran 
was limited to getting around in a motorized wheelchair.  The 
examiner diagnosed chronic obstructive pulmonary disease, 
very severe; and indicated that it was not possible for the 
Veteran to work either a physical or non-physical job, 
because he had difficulty even with transfers.
 
The Board notes that, in this case, while the June 2004 
examiner found no evidence of asbestosis, neither examiner 
opined as to the relationship, if any, between any current 
lung disability and incidents in service-to include exposure 
to asbestos and welding fumes aboard ships, as reported by 
the Veteran.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

TDIU Benefits

Given the findings of the November 2007 VA examiner cited 
above, consideration of the TDIU issue must be deferred.  See 
Moffitt v. Brown, 10 Vet. App. 214 (1997); see also 38 C.F.R. 
§ 4.16(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
pulmonary examination.  The examiner 
should identify any current pulmonary or 
respiratory disability; and should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
pulmonary or respiratory disability, to 
include chronic obstructive pulmonary 
disease and/or asbestosis, had its onset 
during the Veteran's active service, or 
is otherwise the result of a disease or 
injury in active service-to include 
exposure to asbestos and welding fumes in 
service.  The examiner should reconcile 
any opinion with the service treatment 
records and post-service treatment 
records reflecting a history of smoking, 
and with the June 2004 and November 2007 
VA examination reports. 

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, 
the RO must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his attorney until 
they are notified by the RO; however, the Veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


